Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 2/23/2021 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP20159770.5 filed on 2/27/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/23/2021, 3/16/2021 and 1/27/2022 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
CLAIM INTERPRETATION


5.	The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 	
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: external unit in claim 1-2, 7, 9-14and 15. 
Because this these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
External unit is defined as an external alarm system 40 in fig 1and is also referred as a device. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 1 recites the limitation "the steps of" in “A method for training an alarm system to classify audio of an event, wherein the alarm system is connected to a neural network trained to classify audio as an event type, the method comprising the steps of:”
There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103 
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
9. 	Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Correnti  (US 10,810,854).
10.	Regarding independent claim 1, Matthew Correnti, herein after Correnti (US 10,810,854) teaches a method for training an alarm system to classify audio of an event (Correnti col1 line 21-27 teaches an alert system and method for security event per fig 2), wherein the alarm system is connected to a neural network trained to classify audio as an event type (Correnti col1 line 24-27 where the alarm system is using neural network for the alert and recommendations for the event), the method comprising the steps of: 
receiving audio recorded during a first period of time; transmitting the audio to an external unit (Correnti col8 line 52-62 where the system receives the alert message 210A and transmit to the user system which is an external unit 244A in fig 2) : 
receiving data from the external unit indicating a sub-period of time of the audio and data indicating an event type of the indicated sub-period of time of the audio (Correnti col8 line58-67 where the received data from the alert message/audio indicates the event of the of security alert at the same period of time); and 
re-training the neural network while the alarm system Is in use by inputting a sub-period of the audio corresponding to the indicated sub-period of time of the audio and using the indicated event type as a correct classification of the sub-period of the audio (Correnti col6 line34-48 where the neural network 230 trains with pattern detectors and continue to track identify the audio pattern and pattern classifier 228 provide the training to the neural network for type of the audio pattern).
	While Correnti (pub# US 10,810,854) does not fully disclose first period of time, however, it would have been obvious to have done so. The reason is whenever the alarm system is activated it is the first time period for the alert and communicate with the external unit like a user or service provider and this the first period of time. 
	Thus, the system when activated with the alarm it is the first period of time. As a result, it would have been obvious to one of ordinary skill in the art to see alarm system activated or provides an alert is the first period of time.
11. 	Regarding claim 2, Correnti teaches the method according to claim 1, further comprising the steps of: recording video during the first period of time; and transmitting the video to the external unit (Correnti col 8 line58-67 where the systems administrator 248C may be presented with options for managing one or more system components such as sensors 206, 240, and 242 in the alert message 210A. The user message 210B may include one or more portions of the generated report and may be customized for the user 248B. For example, the user message 2106 may include one or more options to respond to the security alert and the options may be ranked or displayed in an order of preference of the user 248B.).
12.	Regarding claim 3, Correnti teaches the method according to claim 1, further comprising a step of analysing the audio by inputting the audio into the neural network (Correnti where the audio sensor 242 receives the audio and puts in to the neural network 230 per fig 2 col4 line30-36), wherein the neural network outputs a suggested event type of the recorded audio (Correnti col5/6line59-06 where the neural network provides the data based on the input data/audio received by the system); and 
	wherein the step of transmitting the audio further comprises transmitting data
	indicating the suggested event type of the audio (Correnti fig 3 step 316 provides the security measures where  an alarm condition is satisfied, the system will generate one or more alert messages and transmit the alert messages to a user who is associated with the property for which the alert condition is generated for and a system administrator, as described above 316). 
13.	Regarding claim 4, Correnti teaches the method according to claim 3, wherein the received data indicating an event type comprises a verification of the suggested event type of the audio (Correnti fig3 where the step 316 is being verified by the step 314 as a condition satisfied). 
14. 	Regarding claim 5, Correnti teaches the method according to claim 1, further comprising the steps of: recording audio during a second period of time comprising the first period of time (Correnti camera 530 is part of the alarm system and is recoding the event once the event occurs per col21 line53-60); and 
	analysing the recorded audio to identify audio indicating an event, wherein the
audio recorded during the first period of time comprises the audio indicating an event (Correnti col21 line where  the camera 530 may be set to capture images on a periodic basis when the monitoring system is armed in an “Away” state, but set not to capture images when the monitoring system is armed in a “Stay” state or disarmed. In addition, the camera 530 may be triggered to begin capturing images when the monitoring system detects an event, such as an alarm event, a door-opening event for a door that leads to an area within a field of view of the camera 530, or motion in the area within the field of view of the camera 530. In other implementations, the camera 530 may capture images continuously, but the captured images may be stored or transmitted over a network when needed.).
15.	Regarding claim 6, The method according to claim 5, wherein the step of analysing the recorded audio further comprises identifying audio indicating a conversation (Correnti fig1B col3 line31-44 where the conversations between two person is being recorded), and wherein the audio recorded during the first period of time excludes the audio indicating a conversation (Correnti fig1A the conversation is not recorded in fig 1A as long as there I no threat or security issues alerted by the camera col3line26-30) .  
16. 	Regarding claim7, The method according to claim 1, wherein the step of transmitting the audio to the external unit further comprises transmitting coordinates of the alarm system (Correnti col08, line43-52 The monitoring system 212 may obtain additional data such as image data, user profile data, time, date, and location which can be a coordinates of the alarm system information, or any other suitable data to generate a report corresponding to any security or safety alert message received from the analytics processor 212.).  
17. 	Regarding claim 9, Correnti teaches the method according to claim 1, further comprising a step of communicating the data received from the external unit to another alarm system (Correnti fig 2 where the message from the monitoring system can be send to user system 248B or 248A service provider system and both can be alarm system).  
18. 	Regarding claim 10, The method according to claim 9, wherein the step of communicating the data comprises analysing the data indicating an event type and communicating the data received from the external unit to another alarm system that is determined to be interested by the indicated event type (Correnti fig 2 where the message from the monitoring system can be send to user system 248B or 248A service provider system and both can be alarm system as a interested party as a user or the service provider).

19.	Regarding claim 11, the arguments are analogues to claim1, are applicable and is rejected.
20.	 Regarding claim 12, the arguments are analogues to claim1, are applicable and is rejected.
21.	Regarding claim 13, the arguments are analogues to claim3 and 4, are applicable and is rejected.
22.	Regarding claim 14, the arguments are analogues to claim5, are applicable and is rejected.
23.	Regarding claim 11, the arguments are analogues to claim9, are applicable and is rejected. 

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Correnti  (US 10,810,854) in view of  R. Rezvani, M. Katiraee, A. H. Jamalian, S. Mehrabi and A. Vezvaei, "A new method for hardware design of Multi-Layer Perceptron neural networks with online training," 2012 IEEE 11th International Conference on Cognitive Informatics and Cognitive Computing, 2012, pp. 527-534, doi: 10.1109/ICCI-CC.2012.6311205.

24. 	Regarding claim 8, The method according to claim 1, 
But further fails to teach wherein the neural network comprises n 10> 1 layers, and the step of re-training the neural network comprises re-training only the last k > 0 layers without changing the initial n - k layers, wherein n > k.  
However, R. Rezvani et al (A new method for hardware design of Multi-Layer Perceptron neural networks with online training, IEEE 2012), teaches wherein the neural network comprises n 10> 1 layers, and the step of re-training the neural network comprises re-training only the last k > 0 layers without changing the initial n - k layers, wherein n > k. (Rezvani et al in section-II B  fig 1 shows three layers of neural network  where the layers are more than  and the training of the second layers are being done with the feeding of the previous layers as a training or retraining the previous layers and not the input layers for the output in section B multi-layers perception network).

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Correnti et al with concept of using a new method for hardware design of multi-layers perception neural network of Rezvani et al. The motivation for doing so would be to have predictably and advantageously provided neural network with multi layers and train and retrain the layers for desired output. Therefore, it would have been obvious to combine Correnti with Rezvani et al to obtain the invention as specified in claim 8.
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677